—Judgment, Supreme Court, New York County (Carol Arber, J., and a jury on liability; Louise Gruner Gans, J., and a jury on damages), entered April 10, 2000, insofar as appealed from as limited by the briefs, finding defendant 100% at fault, unanimously affirmed, without costs.
The verdict is fairly supported by evidence that, for unex*301plained reasons, the City vehicle that was in front of the tow truck that was in front of plaintiff either stopped suddenly or failed to give a proper signal that it was already stopped, setting in motion a chain of events culminating in plaintiff’s motorcycle sliding into the rear of the tow truck after he hit a raised crack in the roadway and lost control of his brakes (see, Niemiec v Jones, 237 AD2d 267; Edwards v Manhattan & Bronx Surface Tr. Operating Auth., 252 AD2d 410, 412; Cruz v City of New York, 218 AD2d 546, 548-549). We have considered defendant’s other arguments, including that under no fair interpretation of the evidence could plaintiff be found completely free of fault, and find them unavailing (cf., Berry v Metropolitan Transp. Auth., 256 AD2d 271). Concur — Williams, J. P., Ellerin, Lerner, Saxe and Buckley, JJ.